DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 12-20 are withdrawn.
Claims 1-11 are addressed on the merits herein.

Election/Restrictions
Applicant’s election of  Group I in the reply filed on 4/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second bearing point and second part must be shown (and labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Fastening means” in claim 2, and “second fastening means” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification indicates the fastening means is feature 10, and the second fastening means is feature 28.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Garrido (US 7,252,278).
Re claim 1, Garrido discloses a method for assembling a linear actuator (Fig. 2 and 4-5, features 20, Col 4 lines 25-36) for adjustment of a first seat component (12, 62) of a motor vehicle seat (Col 4 lines 25-36) in relation to a second seat component (14, 66, 68) of the motor vehicle seat (Col 4 lines 25-36), said method comprising: 
Introducing (Fig. 2) a first part (40, 42) of the linear actuator (20) in a first alignment (Fig. 2) into a first bearing point (65) of the first seat component (12, 62) with the first bearing point (65) being part of the first seat component (12, 62) or connected to the first seat component (12, 62); 
changing the first alignment (Fig. 4-5) of the linear actuator (20) to a second alignment (Fig. 5); and 
fixing (at 66, at 68, Fig. 5) the linear actuator (20) to the second seat component (66, 68).
Re claim 2, Garrido discloses the method of claim 1, further comprising connecting (Fig. 2) a fastening means (50) to the first part (40, 42) via a clip connection, (Fig. 2, where “clip” is defined as “any of various devices that grip, clasp or hook” per Merriam-Webster, and 50 grips 40), with the first part (40, 42) being a spindle head (42).
Re claim 3, Garrido discloses the method of claim 1, wherein the linear actuator (20) is changed from the first alignment (Fig. 4) to the second alignment (Fig. 5) by a pivoting movement (Fig. 4-5) around an axis extending vertical (Fig. 2, 4-5, as vertical depends on the orientation of the actuator during installation) to a longitudinal axis (of 20) of the linear actuator (20).
Re claim 4, Garrido discloses the method of claim 1, further comprising introducing a second part (50) of the linear actuator (20) into a second bearing point (66) which is part of the second seat component (66, 68) or is connected to the second seat component (66, 68).
Re claim 5, Garrido discloses the method of claim 4, further comprising fixing (as in Fig. 4-5) the second part (50) of the linear actuator (20) in the second bearing point (66).
Re claim 6, Garrido discloses the method of claim 4, further comprising providing (Fig. 2, Fig .4-5) the second bearing point (66) with a second fastening means (68).
Re claim 7, Garrido discloses the method of claim 6, wherein the second fastening means (68) is clipped (Fig. 2, where “clip” is defined as “any of various devices that grip, clasp or hook” per Merriam-Webster, and 60 grips 68) into the second bearing point (66).  In the event the examiner over broadly construed the term, “clipped,” see alternative rejection below.  
Re claim 8, Garrido discloses the method of claim 6, wherein the second fastening means (66) is a sleeve (Fig. 2) configured to enclose (at least partially) the second part (50) of the linear actuator (20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido (US 7,252,278) in view of Debler et al (“Debler”) (US 2010/0187789).
Re claim 7, Garrido discloses the method of claim 6, but fails to disclose wherein the second fastening means is clipped into the second bearing point.  
However, Debler discloses wherein the second fastening means (10) is clipped into (Fig. 5) the second bearing point (44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garrido wherein the second fastening means is clipped into the second bearing point as disclosed by Debler in order to utilize a simple, easily disconnectable manner by which the assembly can be assembled.  
Re claim 9, Garrido discloses the method of claim 6, but fails to disclose, further comprising sealing the second fastening means by snapping a detent of the second fastening means into a first cut-out.
However, Debler discloses further comprising sealing (Fig. 4-5) the second fastening means (10) by snapping a detent (40) of the second fastening means (10) into a first cut-out (42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garrido further comprising sealing the second fastening means by snapping a detent of the second fastening means into a first cut-out as disclosed by Debler in order to utilize a simple, easily disconnectable manner by which the assembly can be assembled.  
Re claim 10, Garrido discloses the method of claim 9, Debler discloses wherein the first cut-out (42) is arranged at the second bearing point (44).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido (US 7,252,278) in view of Tomita (US 4,721,337).
Re claim 11, Garrido discloses the method of claim 6, but fails to disclose further comprising inspecting, after the linear actuator has been fixed to the second seat component, for a presence of a correct assembly.
However, Tomita discloses further comprising inspecting (Col 3 lines 17-24), after (inspection must occur after, as inspection only occurs in Tomita post installation) the linear actuator (Garrido: 20) has been fixed to the second seat component (Garrido: (66, 68), for a presence of a correct assembly (as is the purpose of inspection).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garrido further comprising inspecting, after the linear actuator has been fixed to the second seat component, for a presence of a correct assembly as disclosed by Tomita in order to reduce the risk of failure post assembly.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635